Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 08/02/2021 is entered. Claims 2, 8, 13, and 15-20 are canceled. New claims 21-29 are added. Claims 1, 3-7, 9-12, 14, and 21-29 are pending for examination.

Drawings
2.	The informal drawings, see Figs 28-45, are not of sufficient quality to permit examination, because they are not legible.. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.1.	Claims 1, 3-7, 9-12, 14, and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter, “displaying on an output device details about overall internal dimensions of the packaging based on the selected overall external dimensions and component” ,  which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner has reviewed the referred paragraphs 100, 104, 120, and 125 of the Specification and also the rest of the Specification and they do not support that overall internal dimensions are based on overall external dimensions. Rather the Specification paras 0016 and 0104 disclose that the internal dimensions are selected and the Specification does not describe that the internal/interior dimensions are based on external dimensions.
2.2.	Claims 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter, “wherein the component of the packaging is selected from a group consisting: an interior padding of the packaging, a lid of the packaging, material from which the packaging is composed, at least one wheel of the packaging, and branding of the packaging.” ,  which was not described in the specification in such a way as to reasonably convey to one but not from a group consisting all theses choices.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.1.	Claims 1, 3-5, 11, 21, 23, 26, and 29 are re rejected under 35 U.S.C. 103 as being unpatentable over Harnesk recited in the Non-Final Rejection mailed 05/03/2021. 

Regarding claim 1, Harnesk teaches a method for creating packaging for retaining an object comprising steps of [see abstract] 
selecting overall external dimensions of the packaging using an input device [see col.8, lines 47-61, “a human user enters packaging production information 111 through a user-interface, for example, provided at computer system 104 or some other network location. Referring briefly to FIG. 4, user-interface 401 depicts different user-interface controls for entering packaging production information. An operator or other user can use use-interface 401 to enter box dimensions, …… a design group selection, indicate production conditions, select available production machines, …….through user-interface 401, a user can select design group 302 a and indicate that packaging production machine 102 is available. Packaging production information entered through user-interface 401 can be included in packaging production information 111”. The selection of a design group such as 302 or 306 will include the selected external overall dimensions including length, width, and height dimensions interchanged, added trays and separators within a design, or to other features or aspects common to a main design [see col.9, lines 17-40]. Also see col.11, lines 31-53. One the design and dimensions are selected they can be displayed on a display, see col.15, lines 46—54, “…..A list of approved solutions can be displayed to a user and/or stored (e.g., in data store 106);
selecting a component of the packaging using the input device [ col.8, lines 47-61, see above, that an user can input information on a  selected design group 302a and the selection of design groups can include components [see col.9, lines 7-53] such as packaging materials , see FIG.5A comprising “Fanfold” or “Rolled” type material with different dimensions, the selected components an also include l\”lid components [see col.9, lines 27-31] and inserts and dividers  see col.12, lines 23-25, “other changes to a main design 304 may also be addressed within a sub-design (e.g., adding inserts or dividers to a tray or within a box)”, and col.14, lines 55-63 and col. 15, lines 30-45 .
Regarding limitations, “displaying on an output device details about overall internal dimensions of the packaging based on the selected overall external dimensions and component; displaying on the output device details about the overall external dimensions and the component;”, Harnesk, as discussed above, the system in Harnesk can display the selected design solutions which include the overall external dimensions including height, length, and width [col. 9, lines 17-40] in a user interface. Figs 4 and 7 refer to a user interface displaying overall external dimensions. Fig 5A shows a table providing the thickness of the material which is a component to be used to produce the box packaging, where the thickness can be used to calculate the overall internal dimensions based upon the external dimensions using the height, length and width of the packaging. Harnesk fails to disclose displaying on overall internal dimensions. However, it would be obvious to an ordinary skilled in the art that the internal dimensions can be calculated knowing the external dimensions as shown in Figs 4 and 7 of the packaging based on the thickness of the material, as shown in Fig.5A, and similar to displaying the external dimensions displayed in Figs 4 and 7 can be displayed on a user interface.
Harnesk further discloses displaying on the output device real-time pricing for the packaging based on the selected overall dimensions and component.  Harnesk discloses displaying cost/price for various types of packaging materials, corresponding to components for packaging, and cost of different machines to manufacture the packaging, see Figs 5A and 5B and Fig.4 displays real time optimization of selection of a design with display of real-time “Production time cost” based on any time type of machine to be used or type of production or type of selected design, and dimensions. The Production time cost are calculated based on predetermined stored prices, for example, see Figs 5A and 5B; and 
manufacturing the packaging having the overall external and internal dimensions and the component using a manufacturing system, thereby creating the packaging [see col.9, line 62-Method 200 includes an act of receiving packaging production information for producing a packaging product, the packaging production information at least defining the size of the packaging product (act 201). The production of the packaging can be completed by a “Packaging Production Machine 102”, see Fig.1.].

Regarding claims 3, Harnesk teaches that the method of claim 1, wherein the step of selecting the component includes the step of: selecting an interior padding of the packaging] [as already covered in the analysis of claim1, wherein inserts are selected for inside of the box and inserts can be used as padding].

Regarding claim 4, Harnesk teaches that the method of claim 1, wherein the step of selecting the component includes the step of selecting a lid of the packaging [see col.9, lines 26-31, “main designs 304 can correspond to different types of boxes. For example, main design 304a can correspond to boxes having Regular Slotted Carton ("RSC") designs, full flap boxes, integral corner protection boxes, bottom lid construction boxes with separate bottom, and lid components.’].

Regarding claim 5, Harnesk teaches that the method of claim 1, wherein the step of selecting the component includes the step of: selecting a material from which the packaging is composed [as already discussed and disclosed in Fig.5A, selecting a material from either Fanfold or Rolled type material.

Regarding claim 11, its limitations are similar to the limitations of claim 1, therefore, claim 11 is analyzed and rejected as being unpatentable over Harnesk based on same rationale established for claim 1 above.

Regarding claims 21 and 23, their limitations, that wherein the displayed real-time pricing is generated from pre- determined prices for a plurality of parameters inputted by an administrator are already discussed in the analysis of claim 1 above.

Regarding claim 26, the limitations are similar to the limitations of claim 1, wherein the dimensions and input data are entered by a user, which could be an administrator, therefore the limitations of claim 26 are analyzed and rejected as being unpatentable over Harnesk based on the same rationale as established for claim 1.

Regarding claim 29, Harnesk teaches and renders obvious that electronic data is generated from the details about the overall external and internal dimensions and the at least one component, and transmitted to the manufacturing system to create the packaging [ see Harnesk col.9, line 62-col.10, line 10, “ Method 200 includes an act of receiving packaging production information for producing a packaging product, the packaging production information at least defining the size of the packaging product (act 201). The production of the packaging can be completed by a “Packaging Production Machine 102”, see Fig.1. The information for manufacturing is submitted from the electronic data generated from overall dimensions on the user’s interface, see Fig.4.].

3.2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harnesk in view of Nowacek [US 20100161423 A1] recited in the Non-Final Rejection mailed 05/03/2021. 

Regarding claim 6, Harnesk teaches a method and system for manufacturing a box for containing objects but fails to specifically disclose that the selecting of component includes the step of selecting a wheel of the packaging.  In the same field of endeavor of packaged devices, Nally teaches employing wheels with the package [see para 0019]. Therefore, in view of the teachings of Nally, it would be obvious to modify the method and system of Harnesk to incorporate the concept of selecting deployable wheels at the time of selecting components, because, as shown in Nally, it would result in moving boxes with heavy objects inside with relative ease.

3.3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harnesk in view of Nowacek [US 20100161423 A1] recited in the Non-Final Rejection mailed 05/03/2021. 

.Regarding claim 7, Harnesk teaches a method and system for manufacturing a box for containing objects but fails to specifically disclose that the step of selecting the component includes the step of selecting a branding of the packaging. In the same field of endeavor of creating packages, Nowacek teaches branding the packages see Fig.1 wherein the packages are branded such as “Wheaties” for cereals and or “Campbell’s for soups and see para 0003, “Many retail products are provided in packaging that includes rigid outer walls. The packaging usually includes static labels that display trademarked logos, trademarked text, and/or other markings identifying the product, the source of the product, or both.”. Therefore, in view of the teachings of Nowacek, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have included the concept of branding a packaging because, as shown in Nowacek, by including and displaying the brand on the packaging provides identification of the product and source of the product.

3.4	Claims 9-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harnesk in view of Wine [US 20130113825 A1] recited in the Non-Final Rejection mailed 05/03/2021. 

Regarding claims 9-10, Harnesk teaches methods and system using computerized methods for creating a package box including a computer system connected to a database and packaging production machine [see Fig.1] providing an user interface 401 [see Fig.4] to enter /input user data and for providing display to the users and communicating with other message processors over a wired or wireless network, but fails to disclose a web-based service enabling users to make selection on a GUI. In the same field of endeavor of designing product packages, 

Regarding claims 12 and 14, their limitations, their limitations are similar to the limitations of claims 9 and 10, therefore, they are analyzed and rejected as being unpatentable over Harnesk in view of Wine based on same rationale established for claims 9-10 above.

3.5.	Claims 22, 24, and 27 are re rejected under 35 U.S.C. 103 as being unpatentable over Harnesk over Official Notice. 

Regarding claims 22, 24, and 27 Harnesk teaches and renders obvious the limitations that the plurality of parameters comprises: cost of the component, cost of labor and markups [see Figs 4 and 5A and 5B. Figs 5A and 5B display the cost of component and cost of manufacturing [which is to include labor charges] the packaging box and Figs 4 provides a total Production time cost.  Harnesk does not explicitly teach that the Production time cost includes markups. Examiner takes an Official Notice that it is a well-known fact that providing services including designing and manufacturing the final cost will include overhead and profit as markups. Therefore, in view of the Official Notice it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have included markup in the final Production time cost to cover overheads and profit because the services and manufacturing cost require to add the overhead and reasonable profit to survive in the business.

3.6.	Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Harnesk, in view of Nally in view of Nowacek.
Regarding claims 25 and 28, Harnesk teaches wherein the component of the packaging is selected from a group consisting: an interior padding of the packaging [see analysis for claim 3 above], a lid of the packaging [see analysis for claim 4 above], material from which the packaging is composed [see analysis for claim 1 above]. Harnesk, as analyzed above for claims 6 and 7 does not teach selecting a component from one wheel or branding of the packaging but in the same field of endeavor Nally and Nowacek teach selecting a wheel or branding the packaging and therefore the limitations of claims 25 and 28 are obvious in view of Harnesk in view of Nally and in view of Nowacek.

Response to Arguments
4.	Applicant's arguments filed 08/02/202, see pages 9-121have been fully considered but they are moot and not persuasive, because the amended limitations of independent claims require new grounds of rejection.
	Further Applicant’s arguments that the prior reference of Harnesk does not teach or render obvious the amended independent claims 1 and 11 are not persuasive because, as analyzed above, in paragraph 3.1 all the limitations are rendered obvious as analyzed above in paragraph 3.1.above providing the new grounds of rejection for the additional limitations. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Brown et al. [US 8,185, 417] discloses a method involving determining a price for a product is obtained based on the set of product features. A selection of another set of product features for the product currently own by the user is received. Another price for the product is obtained based on the latter set of product features, where the latter set of product features is different than the former set of product features. The prices for the product are displayed [See Abstract].
	(ii) 	Farrah et al. [US 20030083762 A1; see para 0076-0077] discloses designing and manufacturing packaging products with internal carton dimensions and externals carton dimensions are displayed [see paras 0190, 0210, 0216]

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/Primary Examiner, Art Unit 3625